Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 	Pending claims 1, 2, 4-6, 8, 16-24, 26-28 are addressed below. Claims 3, 7, 9-15, 25 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans (US 4354640).
Re claim 1, Hans discloses a system (shown in fig. 1), comprising: 
an injector (1) comprising a first passage (passage from inside 23 down to 24) shaped to flow a mixture in a first direction (downward direction), a second passage (passage from 25 to downstream of 25) fluidly coupled to the first passage and shaped to flow the mixture in a second direction (flow directions in the cited passage), and a third passage (flow passage directly around the ball 16) fluidly coupled to the second passage (see fig. 1) and shaped to flow the mixture in a third direction (circular direction around 16, and downward direction when ball 16 is lifted), wherein the third passage is fluidly coupled to a venturi passage (passage from 18 to 39), wherein a venturi outlet (largest opening at 39) of the venturi passage ejects the mixture from the injector (see fig. 1), and wherein the second passage is configured to flow the mixture along exterior surfaces (see annotation below) of the venturi passage, including an exterior surface (see annotations below) of the venturi outlet that is perpendicular to a central axis (see annotation below) of the injector and is exposed to the second passage, where the venturi outlet (largest opening at 39) is positioned closer to a combustion chamber than a venturi inlet (18), wherein a width of the first passage increases in the first direction (width of the first passage increases where the spring 24 is seated, specifically at the portion within portion 15), toward the venturi outlet of the injector, and wherein the width 


    PNG
    media_image1.png
    822
    974
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1

Re claim 8, Hans discloses the second passage is arranged between the first passage and the third passage (cited second passage is downstream of the first passage and upstream of the cited third passage), and wherein the venturi passage (from 18 to 39) is the only passage shaped to flow the mixture out of the injector (see fig. 1), with the venturi outlet (outlet at 39) arranged at an extreme end of the venturi passage and the injector (see fig. 1).


    PNG
    media_image2.png
    700
    953
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2

Re claim 21, Hans discloses a system (shown in fig. 1), comprising: 
an injector  (1) comprising a first passage (from inside 23 to the space at 24) shaped to flow a mixture in a first direction (downward toward 39), a second passage (through 25 and downstream of 25) fluidly coupled to the first passage and shaped to flow the mixture in a second direction (one of the flow direction in this cited second passage), and a third passage (flow passage directly around ball 16, when the ball 16 is lifted) fluidly coupled to the second passage and shaped to flow the mixture in a third direction (circular direction around the ball 16 or downward direction when ball 16 is lifted), wherein the third passage is fluidly coupled to a venturi passage (passage from 18 toward 39), wherein a venturi outlet (largest opening at 39) of the venturi passage ejects the mixture from the injector, and wherein the second passage is configured to flow the mixture along exterior surfaces (see annotations) of the venturi passage, including the venturi outlet (at 39), wherein a width of the first passage (width of the 

Re claim 22, Hans discloses the exterior surfaces of the venturi passage include an exterior surface (see annotation) of the venturi outlet that are perpendicular to a central axis (see annotation) of the injector, and where the venturi outlet (at 39) is positioned closer to a combustion chamber than both a venturi inlet (18) and a venturi throat (38) of the venturi passage (because outlet at 39 is at the point downstream of both 18 and 38, it is closer to the combustion chamber).

Double Patenting
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Response to Arguments
Applicant’s arguments with respect to the amended claims addressed above have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.


Allowable Subject Matter
Claims 16-20, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 16, the most relevant prior art Hans (US 4354640) discloses various features defined by the claims as similarly cited for claims 1 and 21 addressed above, but fail to further disclose or make obvious “one or more upper openings fluidly coupling the third passage to the second passage at a position distal to the combustion chamber”. Claims 16-20, 26-28 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2, 4, 5, 6, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752